DETAILED ACTION
Cancelled Claims
This application is in condition for allowance except for the presence of claims 4-10 and 14-20 directed to Groups II-IV non-elected without traverse.  Accordingly, claims 4-10 and 14-20 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 11-13, and 21 are allowed because the closest prior art of record, Lee et al. (US 2019/0069229), fails to anticipate or render obvious the features of:

A method for performing public land mobile network (PLMN) selection by a user equipment (UE) in a dual registration mode, the method comprising: 
registering, by the UE, on a registered PLMN (RPLMN) for receiving first wireless technology services, wherein the UE is dual registration capable; 
detecting, by the UE, unavailability of second wireless technology services in at least one of the RPLMN and an equivalent PLMN (EqPLMN); 
starting, by the UE, a periodic timer in response to detecting the unavailability of the second wireless technology services in at least one of the RPLMN and the EqPLMN; and 
performing, by the UE, the PLMN selection based on PLMN scan after an expiry of the periodic timer by performing one of: 
registering to one of the RPLMN and the EqPLMN in the dual registration mode to receive the second wireless technology services, when the second wireless technology services is available in at least one of the RPLMN and the EqPLMN, and 
performing another PLMN scan for the first wireless technology services and the second wireless technology services, when the second wireless technology services is unavailable in at least one of the RPLMN and the EqPLMN. (See claims 1 and 11)

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643